PER CURIAM:
Gregory Todd Harrell petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his Fed.R.Civ.P. 60(b) motion. He seeks an order from this court directing the district court to act. The documents Harrell submitted with his petition indicate, however, that he has not properly filed his motion in the district court, as he mailed the motion to an incorrect address.* Harrell has therefore failed to demonstrate that he is entitled to the relief sought. Accordingly, we deny the mandamus petition. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.


The mailing address for the district court is Post Office Box 1234, Roanoke, Virginia, 24006.